DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-8, 11, and 20-21 are allowed.
	Wigren (US 20130210458) teaches a method, performed in a positioning node of a wireless communication system, for positioning reporting in the wireless communication system comprises providing of first positioning data of a first format in three dimensions. The first format represents a polygon with corner points. The corner points have coordinates in three dimensions. The first positioning data is transformed into second positioning data of a second format. The second format represents the first positioning data as a representation of an elliptic cylinder that is centered around a centre point and has an elliptic base in a base plane. The second positioning data is reported over an interface of the wireless communication system. 
Schulters, Gerhard (EP 1454163 B1) teaches a communication system comprising a first transceiver and a second transceiver which are bi-directionally coupled via a transmission channel. A device measures the signal propagation time (tR) via the transmission channel, for example by means of an active radar, in order to limit the range of the communication system in such a way that the transmission of user data between the first and second transceiver can be influenced according to the current distance (d) from one transceiver to the other.
Oehler et al. (US 20120326923) teaches a base segment includes at least four transmitters. Each transmitter is provided with a base antenna and the base antennas are positioned relative to each other at known distances. A user segment is provided on a user structure, the user segment including at least one receiver, at least one user antenna connected to the receiver, and a processing unit connected to the receiver. The receiver and each of the transmitters together form distance measuring units and the processing unit is adapted to calculate the relative three-dimensional position data of the user structure with respect to the base structure on the basis of distance data obtained from the distance measuring units.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “obtaining a plurality of measurements for a wireless device, the plurality of measurements being Time Difference of Arrival, TDOA, related measurements; and computing a three dimensional position of the wireless device using the plurality of measurements and a vertical surface model, wherein the vertical surface model is a translated and scaled version of an initial vertical surface model.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “obtaining an initial vertical surface model for cells in a cellular communications network; and translating and scaling the initial vertical surface model to provide a new vertical surface model, wherein both the new vertical surface model and the initial vertical surface model are models of, for each cell j, altitude, z, at points within an interior of a polygon that represents the cell j, wherein the new vertical surface model is defined as:  
    PNG
    media_image1.png
    34
    332
    media_image1.png
    Greyscale
 
where: z ., y, and 2 are a Cartesian x-coordinate, a Cartesian y-coordinate, and an altitude value, respectively, in the new vertical surface model; * fT(z, y) is defined as:  
    PNG
    media_image2.png
    36
    501
    media_image2.png
    Greyscale
 where P(j) and Q(j) are each a bi-nominal degree; and * dj is defined as:  
    PNG
    media_image3.png
    236
    322
    media_image3.png
    Greyscale
 5Attorney Docket No. 3000-795 (P074280US02) Serial No. 16/971,138 where zkj, y,, and 2i, are a Cartesian x-coordinate, a Cartesian y-coordinate, and an altitude value, respectively, for each i-th scaled polygon corner of the polygon that represents the cellj in the new vertical surface model, where: 
    PNG
    media_image4.png
    105
    433
    media_image4.png
    Greyscale
 and: " i, is a Cartesian x-coordinate of the i-th scaled and translated polygon corner of the polygon that represents the cellj in the new vertical surface model; " p5,7 is a Cartesian y-coordinate of the i-th scaled and translated polygon corner of the polygon that represents the cellj in the new vertical surface model; " 2i, is an altitude value of the i-th scaled and translated polygon corner of the polygon that represents the cell j in the new vertical surface model; * xij is a Cartesian x-coordinate of the i-th polygon corner of the polygon that represents the cell j in the initial vertical surface model; yi,j is a Cartesian y-coordinate of the i-th polygon corner of the polygon that represents the cell j in the initial vertical surface model; * zij is an altitude value of the i-th polygon corner of the polygon that represents the cell j in the initial vertical surface model; " (xj) is a translation value applied to xi,; * (yj) is a translation value applied to yij; " (z) is a translation value applied to zi,; * - is a scaling factor applied to xi,; * u1 is a scaling factor applied to yij; and * - is a scaling factor applied to zi,.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641